DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 08 Apr 2021 has been entered.  Claims 1-8, 14, 21-24, 26-28, and 62-63 are pending in the application.  Claims 1, 3, 7, 14, 21, 23, 26-27, and 62-63 are currently amended.  Applicant’s amendment to the Claims have overcome almost every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 13 Jan 2021. The remaining issue is restated below.
Response to Arguments
Applicant's arguments filed 08 Apr 2021 have been fully considered but they are not persuasive. Applicant cites to the newly amended limitations of claim 1 as allegedly patentably defining over McPhee (U.S. Pub. 2002/0129815) (Pg. 7-8). Examiner respectfully disagrees with this assertion.
As an initial comment it is noted that at a minimum amended claim 1 is found to require the controller to determine an operational state from at least two possible operational state options and then to select a predetermined water out detection method. There does not need to be more than one predetermined water out detection method and the multiple operational states do not need to result in a determination of a different water out detection method. McPhee is found to teach at least using the temperature of heater plate 9 in a calculation which determines when the water level has dropped to an insufficient level such than an alarm is raised (¶0163). From this McPhee can be read to teach at least two operational states as: 1) alarm required and 2) alarm not required, with each state therein .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 62 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 62 recites the limitation “the humidification chamber having … an outlet” in Ln. 3 which deems the claim indefinite. It is unclear whether reference is intended to the prior “outlet of the humidification chamber” in claim 1 or to a different outlet. For the purposes of examination the limitation will be interpreted as reading “the humidification chamber having … the outlet”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McPhee (U.S. Pub. 2002/0129815).
Regarding claim 1, McPhee discloses a respiratory assistance system (Fig. 5; ¶0113) for humidifying a flow of gases, the respiratory assistance system comprising: a heater (#9; ¶0113) configured to provide heat to a quantity of water held in a humidification chamber (#4; ¶0113); a flow sensor (#19; ¶0116); a temperature sensor (#18; ¶0116) configured to sense a temperature of the gases proximal to an outlet of the humidification chamber (Fig. 5; ¶¶0149, 0151, 0163); and a controller (#11; ¶0116) in electronic communication with the heater, the flow sensor and the temperature sensor (Fig. 5; ¶0116), wherein the controller is configured to determine at least one operational state from a plurality of predetermined operational states (e.g. ¶0163 – alarm on vs. alarm off or ¶¶0164-0173 – thermal conductivity variations at differing flow rates) based on at least one of a temperature of the heater (¶¶0163-0173), 
Regarding claim 2, McPhee discloses the operational state is dependent on the flow rate (¶0164) in relation to a flow rate threshold. The flow rate threshold may be considered in relation to the discussion in ¶¶0155-0157 of a separate mode where there is no or insufficient flow detected.
Regarding claim 3, McPhee discloses the flow sensor detects the flow rate (¶0121), the flow sensor proximal an inlet or the outlet (Fig. 5; ¶0149) of the humidification chamber.
Regarding claim 28, McPhee discloses the therapy mode relating to a mode value received by the controller and/or the therapy mode selected by a user (Fig. 5). The therapy mode selected by the user may be considered to comprise the elements selected for use in the system of Fig. 5 together with a turning on of the system and any further input made by means of switch 20 (¶0117).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPhee (U.S. Pub. 2002/0129815) in view of Poormand (U.S. Pub. 2016/0256659).
Regarding claim 4, McPhee fails to disclose a user interface configured to permit a person to select the therapy mode from a predetermined list of therapy modes, wherein the predetermined list comprises an invasive mode, a non-invasive mode, and a high flow, unsealed mode, and wherein the high flow, unsealed mode comprises a high flow rate through unsealed interface.

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in McPhee a user interface configured to permit a person to select the therapy mode from a predetermined list of therapy modes, wherein the predetermined list comprises an invasive mode, a non-invasive mode, and a high flow, unsealed mode, and wherein the high flow, unsealed mode comprises a high flow rate through unsealed interface in order to provide the benefit of signaling to a controller, in response to user input, how to 
Regarding claim 5, McPhee teaches the invention as modified above and Poormand as incorporated therein further teaches the therapy mode comprises a plurality of set points (e.g. Figs. 3E & 4B; ¶¶0058, 0061).
Regarding claim 6, McPhee teaches the invention as modified above and Poormand as incorporated therein further teaches or the invasive mode comprising a set point of 37 degrees Celsius (Fig. 3E). The “and/or” statements in the claim indicate that set points are only required at a minimum for one of the three modes.
Claim(s) 21-23 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPhee (U.S. Pub. 2002/0129815) in view of Barker et al. (U.S. Pub. 2013/0104886).
Regarding claim 21, McPhee discloses the at least one water out detection method comprising a passive water out detection method (¶¶0163-0173). The phrase “passive water out detection method” is understood from the instant specification as referring to a method which does not require a change in power supplied to the heater while the phrase “active water out detection method” is understood from the instant 
McPhee fails to disclose an active water out detection method, and the passive water out detection method in conjunction with the active water out detection method.
Barker teaches a humidification system (Figs. 2a-4) comprising a water out detection method (Fig. 1) comprising a primary, passive water out determination (Fig. 6; ¶¶0071-0087) which leads to a secondary, active water out detection method (Fig. 8; ¶¶0088-0093) when a water out condition is detected by the primary, passive water out determination and which serves to confirm whether the water out condition was accurate (¶¶0088-0090).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in McPhee an active water out detection method, and the passive water out detection method in conjunction with the active water out detection method in order to provide the benefit of applying a second level of water out determination to avoid false positive indications of a water out condition in view of Barker. It is noted that the claim is not read as requiring the active water out detection method to ever be performed independently of the passive water out detection method.
Regarding claim 22, McPhee teaches the invention as modified above and further teaches the passive water out detection method comprising: calculating an estimated water level (¶0163 – thermal conductivity as a surrogate estimate of water level); comparing the estimated water level to a threshold (¶¶0164-0173); and 
Regarding claim 23, McPhee teaches the invention as modified above and further teaches the estimated water level comprising a ratio of an amount of power supplied to the heater divided by the difference between a temperature of the heater minus a temperature of humidified gases proximal to the outlet (¶0163).
Regarding claim 26, McPhee teaches the invention as modified above and Barker as incorporated therein further teaches the active water out detection method (e.g. Fig. 8; ¶0091) comprising: controlling the temperature of the heater to a baseline (Fig. 8 prior to #802); supplying an amount of power to the heater until a target is achieved (Fig. 8 #802; ¶0091); monitoring the heater temperature until a maximum is reached (¶0091); comparing the maximum heater temperature to a threshold (¶0091 – 125 degrees Celsius); and determining a positive test result when the maximum heater temperature is greater than the threshold (Fig. 8; ¶0091).
Regarding claim 27, McPhee teaches the invention as modified above and Barker as incorporated therein further teaches the passive water out detection method in conjunction with the active water out detection method comprising: determining a water out condition through the passive water out detection method (¶¶0071-0087); and confirming the water out condition through the active water out detect method if the passive water out detection method provided a positive outcome (¶¶0088-0090).
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPhee (U.S. Pub. 2002/0129815) in view of Barker et al. (U.S. Pub. 2013/0104886) and further in view of Sinai (U.S. Pub. 2005/0223244).
Regarding claim 24, McPhee teaches the invention as modified above and further teaches the power supplied to the heater is determined by a heater plate power sensor (¶¶0135, 0163; claim 83).
McPhee as modified fails to teach the heater plate power sensor comprises a PMIC.
Sinai teaches a device for reducing power consumption comprising a PMIC (¶¶0014, 0021) which performs sensing a measurement of a current or a power level supplied by PMIC 205 to electronic components (¶¶0023, 0032). Sinai teaches a PMIC as providing the benefit of providing electronic components with one or more preset levels of operating voltage which helps to reduce power consumption based upon controlled delivery of power in response to current status of the electronic components (¶0001, 0003, 0025, 0032).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified McPhee the heater plate power sensor comprises a PMIC in order to provide the benefit of providing electronic components with one or more preset levels of operating voltage which helps to reduce power consumption based upon controlled delivery of power in response to current status of the electronic components in view of Sinani.
Claim(s) 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPhee (U.S. Pub. 2002/0129815) in view of Klenner et al. (U.S. Pub. 2015/0096560).
Regarding claim 62, McPhee discloses the humidification chamber (Fig. 5 #4), wherein the humidification chamber is adapted to hold the quantity of water (Fig. 5), the 
McPhee fails to disclose the flow sensor is positioned on the humidification chamber.
Klenner teaches a humidification system (Fig. 1) comprising a humidification chamber (Figs. 1-2 #104), the humidification chamber having an inlet (#110) and an outlet (#112) to allow gases to pass through the humidification chamber, and a flow sensor (¶0048) is positioned on the humidification chamber. Klenner teaches a flow sensor as preferably positioned on the chamber inlet and/or the chamber outlet to directly sense the flow rate of gases entering and leaving the humidification chamber (¶0048). KIenner further teaches this arrangement as providing both mechanical and electrical connection of the flow sensor to a heater base (¶0049).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated and/or substituted in McPhee the flow sensor is positioned on the humidification chamber in order to provide the benefit of directly sense the flow rate of gases entering and leaving the humidification chamber while also providing both mechanical and electrical connection of the flow sensor to a heater base in view of Klenner. It is noted that the claim is not read as precluding the flow sensor from being multiple flow sensors and thus the teachings of Klenner could either replace the flow sensor location or McPhee or be in addition to that location.
Allowable Subject Matter
Claims 7-8, 14, and 63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, McPhee fails to teach or suggest the controller configured to determine an operational state from amongst the particularly defined five operational state options recited by the instant claim. While the system of McPhee may be able to operate under each of the recited operational states, there is no teaching or suggestion in McPhee to provide a preponderance of the evidence that one having ordinary skill in the art at the time of the effective filing of the invention would have considered it prima facie obvious for the controller of McPhee to have been programmed to particularly categorize operational states into at least the five operational state categories recited by the instant claim without improper hindsight reasoning. The instantly disclosed invention specifically applies this categorization of operational states for the purpose of selecting differentiated water out detection methods to match the respective operational states. That type of pairing between operational states and water out detection methods is not found to be contemplated in either McPhee or other related prior art.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785